Sakow v Waldman (2017 NY Slip Op 08402)





Sakow v Waldman


2017 NY Slip Op 08402


Decided on November 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2015-08507
2015-10684
 (Index No. 15752/08)

[*1]Walter Sakow, individually and on behalf of Mawash Realty Corp., respondent, 
vMichael Waldman, individually and as executor of the estate of Sherwood Waldman, defendant, Mawash Realty Corp., appellant.


Robert A. Roseman, New York, NY, for appellant.
Gordon, Gordon & Schnapp, P.C., New York, NY (Elliot Schnapp of counsel), for respondent.

DECISION & ORDER
Appeals from (1) an order of the Supreme Court, Nassau County (Stephen A. Bucaria, J.), entered June 18, 2015, and (2) a money judgment of that court entered September 8, 2015. The order granted the plaintiff's motion pursuant to Business Corporation Law § 626(e) for an award of an attorney's fee. The money judgment, upon the order, is in favor of the plaintiff and against the nominal defendant, Mawash Realty Corp., in the total sum of $324,204.
ORDERED that the appeal from the order is dismissed, without costs or disbursements, as the order was superseded by the money judgment; and it is further,
ORDERED that the appeal from the money judgment is dismissed as academic, without costs or disbursements, as the money judgment was vacated by a subsequent order of the same court entered February 18, 2016, made upon renewal (see Sakow v Waldman, _____ AD3d _____ [Appellate Division Docket No. 2016-03742; decided herewith]).
LEVENTHAL, J.P., AUSTIN, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court